Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 06/07/2021  are acknowledged. Amended Claims 1, 4, 6, 12, 14, 19 and newly added Claims 22-34 are acknowledged by the examiner. Accordingly, claims 1, 4-6 and 12-34 are remain pending and have been examined.

Allowable Subject Matter
Claims 1, 4-6 and 12-34 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 06/07/2021, pages 7-12, the cited prior art fails to disclose or suggest at least, “……processing video data, said video data comprising a sequence of image frames, each image frame comprising image data represented in a frequency domain, said image data comprising one or more sets of frequency domain coefficients, and each set of frequency domain coefficients comprising a DC coefficient and one or more AC coefficients, the method including: 

As stated in the Applicant's Arguments dated 06/07/2021, pages 7-12, the cited prior art fails to disclose or suggest at least, “…processing an image signal obtained from an image sensor, the image signal having a noise component with an amplitude and an image component with an amplitude, the method including: determining a conversion function from characteristics of the image sensor; and applying the conversion function to the image signal to yield a signal with a noise component of substantially constant amplitude independent of the amplitude of the image component.……..” as recited in amended claim 16. Therefore claim 16 is allowed. 

As stated in the Applicant's Arguments dated 06/07/2021, pages 7-12, the cited prior art fails to disclose or suggest at least, “……decoding video data for playback, said video data comprising a sequence of image frames, each image frame comprising quantized image data represented in a frequency domain, said method comprising: applying a noise signal to the image data to yield noise-applied image data; and decoding said noise-applied image data to enable playback of the video data, wherein at playback, image frames include noise that is perceptually similar to noise that was present in image frames prior to encoding.…..” as recited in amended claim 22. Therefore claim 22 is allowed. 

As stated in the Applicant's Arguments dated 06/07/2021, pages 7-12, the cited prior art fails to disclose or suggest at least, “…processing device configured to decode video data for playback, said video data comprising a sequence of image frames, each image frame comprising quantized image data represented in a frequency domain, said quantized image data comprising one or more sets of coefficients arising from application of a mathematical transform, each set of coefficients comprising a DC coefficient and one or more AC coefficients, the image processing device being configured to: apply a noise signal to the quantized image data to yield noise-applied image data; decode said noise-applied image data, wherein the noise signal is selected such that decoding said noise-applied image data regenerates noise in said image frames that is perceptually similar to noise that was present in the image data prior to quantization.……..” as recited in amended claim 29. Therefore claim 29 is allowed. 

The dependent claims 4-6, 12-15, 17-21, 23-28 and 30-34 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698